Title: Saturday May 21st. 1785.
From: Adams, John Quincy
To: 


       At 6 o’clock in the morning a person came from the Captain, to inform me that the wind was fair, and that I must be on board at 9 o’clock. I went to Mr. Mölich’s lodgings. Called at Mr. Barclay’s house and breakfasted with Mr. Champion. Bought four pieces of Nankin at 6. lis: 10 sols: the piece. Saw Mr. Lanchon a merchant of Reputation of this Town. He took charge of my Letter for my Sister. At 9 o’clock Mr. Champion came on board the Packet with us. Immediately they began to weigh our anchors, but before we could get clear of the harbour, the winds changed, so that we were obliged to anchor, before Port Louis. At about 11. o’clock, an American Ship came into the harbour: and as I supposed, it might bring some news, that I might be glad to know, I ask’d leave to go on board. Mr. Cuyler, a young American who came in this Packet last March, Mr. Mölich and myself, went on board, but found it was a vessel from Baltimore, that had been 50 days out.
       We returned on board our Packet, and dined. After dinner I went on shore at Port Louis, with our Captain. We walk’d about the place, till near 6 o’clock, when the Captain perceived that the wind had come round again. We immediately return’d on board, weigh’d our anchors and set sail. At 11. o’clock we had got clear of the island of Groix and were at Sea. I felt very disagreeably, and went immediately to bed: but I could not sleep; on account of the noise that was made all night, on the deck.
       
      